Exhibit 10.8

 

Amendment No.1

 

To

 

Amended and Restated

Specialty Program Business and Insurance Risk Sharing Business

Quota Share Reinsurance Agreement

 

 

This is Amendment Number 1 (this “Amendment”), dated as of the date set forth
below to the Amended and Restated Specialty Program Business and Insurance Risk
Sharing Business Quota Share Reinsurance Agreement (“Agreement”), dated August
30, 2006, by and among Tower Insurance Company of New York and Tower National
Insurance Company (collectively the “Company”) and CastlePoint Reinsurance
Company, Ltd. (“Reinsurer”), effective as of April 1, 2006.

 

RECITALS

 

A.                                   The parties entered into the Agreement
effective as of April 1, 2006, whereby the Reinsurer agreed to reinsure
Specialty Program Business and Insurance Risk Sharing Business written by the
Company subject to the terms and conditions as set forth in the Agreement.

 

B.                                     The parties now desire to further amend
the Agreement in accordance with paragraph B of Article XXIV of the Agreement.

 

Now therefore, in consideration of the foregoing, of the mutual covenants and
undertakings as set forth below, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                                       Amendment

 

A.           Effective April 1, 2006, Article V, Exclusions, paragraph K is
revised to read as follows:

     

“Pollution loss or liability excluded by the provisions of the applicable ISO
Pollution Exclusionary language drafted by the Company in use at the time the
policy involved is written or renewed and where available per filed rule and not
precluded by regulatory constraint.  Further, the Reinsurers agree that this
exclusion shall not apply in any case where the Company has included such
language in an original policy and/or as an endorsement to an original policy
but has sustained a loss as a result of such exclusionary language being
declared invalid or inapplicable by a court of law.”

 

B.             Effective January 1, 2007, Tower National Insurance Company shall
be neither a party nor a company within the definition of Company and shall not
cede any premiums or losses directly to the Reinsurer.

 

C.             The first sentence of Article III, paragraph A, shall read “This
Agreement is effective 12:01 a.m., Eastern Standard Time, April 1, 2006 (the
Effective Date”) and shall have a term of four (4) years.

1


--------------------------------------------------------------------------------


2.                                                               Miscellaneous

 

A.         Except as specifically set forth in this Amendment, the Agreement
shall remain in full force and effect without modification thereto.

 

B.          This Amendment may be executed by the parties hereto in any number
of counterparts, and by each of the parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, but all such counterparts shall together constitute but one and
the same instrument.

 

C.          This Amendment and all actions arising out of or in connection with
this Amendment shall be governed by and construed according to the laws of the
State of New York, exclusive of the rules with respect to conflict of laws.

 

 

IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Agreement to
be executed.

 

 

TOWER INSURANCE COMPANY OF NEW YORK

 

 

By:

/s/ Francis M. Colalucci

 

 

Name:

Francis M. Colalucci

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

 

 

TOWER NATIONAL INSURANCE COMPANY

 

 

By:

/s/ Francis M. Colalucci

 

 

Name:

Francis M. Colalucci

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

 

 

CASTLEPOINT REINSURANCE COMPANY, LTD.

 

 

By:

/s/ Joel S. Weiner

 

 

Name:

Joel S. Weiner

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

Date:

January 11, 2007

 

 

2


--------------------------------------------------------------------------------